Citation Nr: 1500562	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 4, 2013, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.  He was a combat Infantryman in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that awarded service connection for PTSD and assigned a 30 percent evaluation, effective from March 2010, when the Veteran's claim was received.  In a March 2013 rating decision, the RO granted an increased disability rating of 50 percent for PTSD, effective March 4, 2013, the date of an examination of the Veteran.  


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, difficulty in adapting to stressful circumstances, anger, irritability, intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD, throughout the appeal period, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service and post-service treatment records have been associated with his claims file.  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him VA mental health examinations in support of his claim in April 2010 and March 2013.  The Board finds that these examination reports are adequate for evaluation purposes because the examiners conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  

II.  Initial Increased Schedular Rating

The Veteran contends that, since the date of service connection, his PTSD has been more severe than indicated by his currently assigned ratings and that increased disability ratings are therefore warranted.    

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's lay statements, and VA examination reports, the Board finds that preponderance of the evidence shows that his PTSD warrants a rating of 50 percent throughout the appeal.  The Board finds that his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: suspiciousness, anxiety, chronic sleep impairment, flattened affect, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, anger, irritability, intrusive thoughts, avoidance, hypervigilance, exaggerated startle response, flashbacks, and nightmares.

The Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence of: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  On the contrary, VA examination reports and treatment notes show normal speech and communication skills; cooperative behavior; good judgment; absence of violence; consistent denial of homicidal and suicidal ideation; and thought content free of obsessive thoughts.  His hygiene was appropriate and within normal limits.  Notably, none of the VA examiners found that the Veteran had deficiencies in most areas, or was totally occupationally and socially impaired.  

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran typically has effective relationships with his long-distance girlfriend of over 40 years and his daughter.  Additionally, he has reported that PTSD group therapy provides a great comfort to him.  At the April 2010 VA examination, he reported difficulties trusting other people, avoiding crowds-preferring not to take public transportation, and staying in his room alone.  The April 2010 examiner noted that his PTSD symptoms interfere most prominently with his social functioning.  Thus, the evidence shows difficulty establishing and maintaining effective relationships, but reflects neither an inability to do so, nor the total social impairment consistent with an evaluation in excess of 50 percent.

As to occupational impairment, the Veteran was terminated from employment in 2000.  The Veteran attributed his loss of employment to interpersonal difficulties.  The April 2010 VA examiner opined that the Veteran was unemployed due to a nonservice-connected shoulder disability, but noted that his PTSD symptoms could potentially interfere in the work environment.  However, as indicated by his March 2013 VA examination report, the Veteran is currently employed.  

As to other symptoms indicative of a higher rating, the Veteran experienced disturbances of mood and motivation and difficulties with adapting to stressful situations.  Specifically, a March 2011 VA treatment report described the Veteran as depressed and anxious about his need for surgery.  However, the psychiatrist reported that the Veteran was neither despondent nor hopeless.  The preponderance of the evidence does not indicate that his depression and anxiety were so severe as to be near-continuous such that it affected his ability to function independently, appropriately, and effectively.  Further, the evidence does not indicate that his difficulties with adapting to stressful situations are so severe as to warrant a higher disability rating.  

As to impaired impulse control, the Veteran has consistently reported irritability.  The April 2010 examiner described the Veteran as having a low frustration tolerance.  The Veteran described a verbal confrontation with a fellow train passenger that was being "inconsiderate."  However, the evidence shows no history of violence.  Thus, while the Veteran struggles with irritability, the Board finds that there is no evidence of impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.

At his April 2010 VA examination, the Veteran reported hearing Vietnamese voices but only as part of flashbacks.  He denied other hallucinatory experiences.  At his March 2013 VA examination, he denied having any symptoms of delusions or hallucinations and the examiner found none to be apparent.  His report of hearing voices, as part of flashbacks, has not affected his ability to function nor interfered with his routine activities.  

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, isolation, nightmares, hypervigilance, avoidance, and exaggerated startle response.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Finally, the GAF scores are not consistent with a rating in excess of 50 percent.  Throughout the appeal, the Veteran's GAF scores have reflected mild to moderate symptoms, ranging from 55 to 62.  These scores are in keeping with his moderate symptoms (e.g., constricted affect), moderate difficulty in social, functioning (e.g., few friends), and some mild symptoms and impairment (e.g., depressed mood but some meaningful interpersonal relationships).  He has not been assigned any GAF scores below 55 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's moderate symptomatology, consistent with a 50 percent disability rating.

Thus, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 50 percent rating throughout the appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.


Other Considerations

The Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD.  Based upon the record, there is no time during the appeal where PTSD has been more disabling than as currently rated under the present decision of the Board. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because his PTSD symptoms such as anxiety, depressed mood, suspiciousness, chronic sleep impairment, intrusive memories, isolative behavior, and irritability are all contemplated by the rating criteria.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  Further, the record does not show that the Veteran has required hospitalization.  Service connection is only in effect for the Veteran's PTSD; there are no additional service-connected disabilities for consideration.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his PTSD prevents him from obtaining and maintaining substantially gainful employment.  In this regard, the Board notes that the Veteran has obtained employment after his dismissal in 2000.  As such, further consideration of Rice is not warranted.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for PTSD is granted from March 8, 2010.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


